 Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 1 of 16 PageID #: 1




 IN THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------x   20-CV-6132
MAXIMILIANO CHECO,

                                          Plaintiff,
                                                                     COMPLAINT
                                 v.
                                                                     JURY TRIAL DEMANDED
DAMIAN FAMILY CARE CENTERS, INC.;
SAMARITAN DAYTOP VILLAGE, INC.;
SAMARITAN DAYTOP FOUNDATION, INC.; and
EDWIN CALDERON, PA,
                                                                     ECF CASE
                                            Defendants.
-----------------------------------------------------------------x


          Plaintiff MAXIMILINAO CHECO by and through his attorneys, the Law Office of

 Christopher Fitzgerald and Thomas LaBarbera Counselors at Law, P.C. as and for his Complaint

 in this matter against Defendants DAMIAN FAMILY CARE CENTERS, INC., SAMARITAN

 DAYTOP VILLAGE, INC. SAMARITAN DAYTOP FOUNDATION, INC., AND EDWIN

 CALDERON, PA; hereby alleges as follows:

                                            PRELIMINARY STATEMENT

          1.       Plaintiff brings this action pursuant to the Federal Tort Claims Act (28 USC§

 2671, et seq.) (the “FTCA”) alleging personal injuries sustained as result of institutional

 negligence and failures, and the sexual offenses perpetrated against him while under the care of

 the above-named Defendants.

                                            JURISDICTION AND VENUE

          2.       Plaintiff timely and fully complied with the requirements of the FTCA, including

 but not limited to, presenting an administrative claim in writing to the United States Department

 of Health and Human Services within two years after his claim accrued.
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 2 of 16 PageID #: 2




       3.      Pursuant to 28 USC §§ 2401 (b), Plaintiff files this lawsuit within six (6) months

of the denial of his claim to The United States Department of Health and Human Services.

       4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1346(b).

       5.      Venue in the United States District Court for the Eastern District of New York is

proper pursuant to 28 U.S.C. § 1402(b) as it is the judicial district in which the acts or omissions

complained of occurred.

                                             JURY DEMAND

       6.      Plaintiff respectfully demands a trial by jury of all issues in this matter pursuant to

Fed. R. Civ. P. 38(b).

                                                 PARTIES

       7.      Plaintiff is a resident of the State of New Jersey and a U.S. veteran who was

honorably discharged.

       8.      Upon information and belief, DEFENDANT’s facts and background currently

known to the Plaintiff are as follows:

       9.      DAMIAN FAMILY CARE CENTERS, INC., (hereinafter “DFCC”) is a domestic

not-for-profit entity with its principal place of business at 137-50 Jamaica Avenue, Jamaica, New

York, 11435.

       10.     At all times material, DFCC is a corporation duly authorized to conduct business,

and conducts business in the State of New York.

       11.     At all times material, SAMARITAN DAYTOP VILLAGE, INC. and

SAMARITAN DAYTOP FOUNDATION, INC. (hereinafter collectively referred to as

“Samaritan”), are domestic not-for-profit entities with their principal place of business at 138-02

Queens Blvd., Briarwood, New York 11435.




                                                 2
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 3 of 16 PageID #: 3




       12.     Defendants Samaritan are corporations duly authorized to conduct business, and

conducts business in the State of New York.

       13.     Defendant Edwin Calderon, PA is an individual defendant who currently resides

in New York State, County of Richmond.

       14.     At all times material, Defendant Calderon was and is a Physician’s Assistant duly

licensed to practice medicine in the State of New York where he resides.

       15.     At all times material, Defendant Calderon was employed by, was a qualified

contractor of, had privileges at and/or otherwise an agent of Defendant DFCC and Defendant

Samaritan.

       16.     Defendant DFCC provides health care treatment and services at various health

center locations throughout the five boroughs of New York City with a focus on serving

Medically Underserved Areas.

       17.     DFCC maintains, control, operates, and manages the Richmond Hill Health

Center clinic (hereinafter “the Clinic”) located at 130-20 89th Road, Richmond Hill, NY 11418.

       18.     At all times material, Defendant Samaritan was, and is, a domestic not-for-profit

corporation that provides treatment service centers for veterans suffering from chemical

dependency and post-traumatic stress disorder.

       19.     At all times material, Defendant Samaritan operates the Ed Thompson Veterans

Center (hereinafter “Veterans Center”), a 50-bed residential facility for male veterans, located at

130-15 89th Road Richmond Hill, NY 11418.

       20.     At all times material, the Defendant DFCC was, and is, an “agency partner” to

Defendant Samaritan, providing on-site medical treatment and healthcare services to the veteran

residents and patients of the Veterans Center.




                                                 3
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 4 of 16 PageID #: 4




        21.     At all times material, the Defendant DFCC operates, owns, manages, and controls

the Clinic as a co-located health center for the Veterans Center.

        22.     At all times material, Defendant Calderon was employed by, was a qualified

contractor of, a staff member of, had privileges at and/or otherwise an agent of Defendant DFCC.

        23.     At all times material, Defendant Calderon was employed by, was a qualified

contractor of, a staff member of, had privileges at and/or otherwise an agent of Defendant

Samaritan.

        24.     At all times material, Defendant Calderon was working and performing services

at the Richmond Hill Health Center, examining and treating residence of the Veterans Center as

a physician assistant, specializing in infectious disease.

                                        STATEMENT OF FACTS

        25.     Upon information and belief, the facts and background currently known to the

Plaintiff are as follows:

        26.     On or about April 30, 2018, Plaintiff enrolled as an inpatient at the Ed Thompson

Veterans Center for substance abuse recovery services.

        27.     On June 12, 2018, Plaintiff was notified that he was scheduled for an appointment

to see the infectious disease healthcare provider, Defendant Calderon.

        28.     On June 13, 2018, Plaintiff went to the DFCC Richmond Hill Health Center for

his appointment with Defendant Calderon.

        29.     On June 13, 2018, Defendant Calderon met with Plaintiff and told Plaintiff that he

needed to perform a “full STD check” and that Plaintiff only had a “partial STD test” on a prior

visit. PLAINTIFF did not consent to this physical examination. Plaintiff believed he was at the

appointment to receive Hepatitis C medication.




                                                  4
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 5 of 16 PageID #: 5




       30.     A reasonable person in Defendant Calderon’s position would have understood

that Plaintiff did not consent and that his actions expressed a lack of consent to such sexual

misconduct under all circumstances.

       31.     Defendant Calderon began to physically touch PLAINTIFF without Plaintiff’s

consent under the guise of an “examination.” He told PLAINTIFF to remove his pants and

began to touch, molest, sexually assault, and grope PLAINTIFF without gloves. No chaperone

was in the room.

       32.     Defendant Calderon forcibly, and without plaintiff’s consent, sexually assaulted,

sexually abused, and forcibly touched PLAINTIFF, including manipulating Plaintiff’s genitals in

a sexual manner, i.e. masturbating Plaintiff.

       33.     PLAINTIFF was a resident of a residential facility licensed, and/or certified by

the by the New York office of alcoholism and substance abuse services and therefore

PLAINTIFF was incapable of consent at the time of the sexual assault and sexual abuse.

       34.     As a result of the alleged causes of action, PLAINTIFF suffered, and continues to

suffer serious emotional damages.

       35.     Upon information and belief, Plaintiff sets for the following allegations against

Defendants.

 AS AND FOR THE FIRST CAUSE OF ACTION AS AGAINST DEFENDANTS DFCC
 AND SAMARITAN FOR NEGLIGENCE, GROSS NEGLIGENCE, RECKLESSNESS,
     AND FAILURE TO EXERCISE A REASONABLE STANDARD OF CARE

       36.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the proceeding and subsequent paragraphs as though fully set forth herein.




                                                 5
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 6 of 16 PageID #: 6




       37.     Prior to the sexual misconduct perpetrated against Plaintiff as described herein,

Defendants DFCC and SAMARITAN, their agents and/or employees, had actual knowledge of

Defendant CALDERON’s propensity for the sexual misconduct perpetrated against Plaintiff.

       38.     At all times material, Defendants DFCC and SAMARITAN, their agents and/or

employees, had a duty to Plaintiff and similarly situated persons to use the same degree of care

as a reasonably prudent person would use to provide a safe and secure health care and treatment

environment free from foreseeable harms.

       39.     At all times material, Defendants DFCC and SAMARITAN, their agents and/or

employees, negligently, recklessly, and carelessly breached their duty owed to Plaintiff to

provide reasonable care and ensure safe and suitable residential health care facilities, including,

but is not limited to, the following:

               a. Defendants DFCC and SAMARITAN failed to institute and/or implement and

                   execute proper policies and procedures to ensure the safety of residents under

                   their care, custody, and control;

               b. Defendants DFCC and SAMARITAN failed to create, institute and/or follow

                   a safety protocol and any corresponding and related rules, regulations,

                   policies, practices, and procedures that would have discovered, prevented,

                   and/or intervened on the misconduct that resulted in Plaintiff’s injuries;

               c. Defendants DFCC and SAMARITAN failed to properly investigate reports of

                   misconduct perpetrated by Defendant Calderon;

               d. Defendants DFCC and SAMARITAN failed to report and notify the proper

                   authorities upon discovery and notification of the sexual misconduct

                   perpetrated against Plaintiff.




                                                    6
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 7 of 16 PageID #: 7




       40.     Defendants DFCC and SAMARITAN had a duty and opportunity to intervene

and prevent the sexual assault and sexual abuse perpetrated against Plaintiff and failed to do so.

       41.     Defendants DFCC and SAMARITAN, their agents and/or employees, failed to

discover, intervene, and come to the aide or rescue of Plaintiff, after placing him in an

inadequately supervised and unsafe health care and treatment facility, in which it was reasonably

foreseeable and known that criminal sexual misconduct could, and did, occur.

       42.     Defendants DFCC and SAMARITAN, their agents and/or employees, were

negligent by failing to provide sufficient, competent and qualified staff, nurses, supervisors,

counselors, and medical personnel for the care and supervision of Plaintiff and other similarly

situated residents in their care; in failing to enact, adopt and enforce policies, programs, and

procedures intended to create an environment that is free from inappropriate touch, sexual

misconduct, sexual assault and abuse, and molestation.

       43.     As a direct and proximate result of Defendants DFCC and SAMARITAN, their

agents and/or employees’, negligence, gross negligence, negligent supervision, and careless and

reckless conduct, Plaintiff sustained in the past and will sustain in the future pain and suffering.

       44.     Plaintiff sustained said injuries by reason of carelessness, recklessness, breach of

duties, and negligence of Defendants DFCC and SAMARITAN, their agents and/or employees,

all without any negligence on the part of Plaintiff.


        AS AND FOR THE SECOND CAUSE OF ACTION AS AGAINST DEFENDANTS
          DFCC AND SAMARITAN FOR NEGLIGENT HIRING AND NEGLIGENT
                                RETENTION

       45.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the proceeding and subsequent paragraphs as though fully set forth herein.




                                                  7
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 8 of 16 PageID #: 8




       46.     Defendants DFCC and SAMARITAN, owed a duty of care to Plaintiff and

similarly situated residents and patients to use reasonable care in their hiring, training,

supervision, and direction of the employees, contractors, and agents at their facilities.

       47.     Defendants DFCC and SAMARITAN, their agents and/or employees, had a duty

to properly and adequately investigate Defendant Calderon’s background, education, references,

and training status prior to hiring him and allowing him unfettered access to isolated one-on-one

interactions with residents and patients.

       48.     Defendants DFCC and SAMARITAN, their agents and/or employees, had a duty

to use reasonable care to remove Defendant Calderon upon knowledge of Defendant Calderon’s

assaultive behavior.

       49.     At no time during the periods of time alleged did Defendants DFCC and

SAMARITAN have in place a system or procedure to reasonably investigate, supervise and

monitor employees, including Defendant Calderon, to prevent his perpetration of sexual

misconduct, sexual abuse and sexual assault.

       50.     At all times material, Defendants DFCC and SAMARITAN, their agents and/or

employees, knowingly, negligently, recklessly and carelessly placed Defendant Calderon in a

position to cause foreseeable harm, which would not have occurred had Defendants DFCC and

SAMARITAN’s taken reasonable care in the decisions respecting the hiring and retention of

Defendant Calderon.

       51.     At all relevant times, Defendants DFCC and SAMARITAN, its agents and/or

employees, failed to properly investigate and take appropriate measures to evaluate and

supervise Defendant Calderon.




                                                  8
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 9 of 16 PageID #: 9




        52.     Prior to hiring Defendant Calderon., Defendants DFCC and SAMARITAN, its

agents and/or employees, failed to properly investigate, check reference, and take other

appropriate measures to ensure that Defendant Calderon was properly qualified, licensed, and

trained to work at their facilities.

        53.     At all times material, Defendants DFCC and SAMARITAN, its agents and/or

employees, knowingly, negligently, recklessly and carelessly authorized and permitted

Defendant Calderon to work as a Physician Assistant, without adequate supervision, monitoring

and accountability while he met with residents and patients regarding examination and treatment

for sexually transmitted diseases without a chaperone or other witness present.

        54.     At all times material, Defendants DFCC and SAMARITAN, its agents and/or

employees, failed to properly observe, supervise, inspect and monitor the conduct, duties and

tasks being carried out by its employees, independent contractors and staff where it was known

and foreseeable that residents and patients could be victims of inappropriate touch, sexual

misconduct, and sexual assault and abuse while seeking treatment for sexually transmitted

diseases with no chaperone or other witness present in the examination room.

        55.     As a direct and proximate result of Defendants DFCC and SAMARITAN, its

agents and/or employees’ negligent hiring, negligent supervision, negligent retention, and

negligent training, Plaintiff sustained in the past and will sustain in the future pain and suffering.

        56.     Plaintiff sustained said injuries by reason of carelessness, recklessness, breach of

duties, and negligence of Defendant Sy Defendants DFCC and SAMARITAN, its and/or

employees, all without any negligence on the part of Plaintiff.




                                                  9
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 10 of 16 PageID #: 10




            AS AND FOR THE THIRD CAUSE OF ACTION AS AGAINST DEFENDANTS
                  DFCC AND SAMARITAN FOR NEGLIGENT SUPERVISION

           57.   Plaintiff re-alleges and incorporates by reference each and every allegation

 contained in the proceeding and subsequent paragraphs as though fully set forth herein.

           58.   Plaintiff was under the direct care, custody and control of Defendants DFCC and

 SAMARITAN to the extent that under New York law, Plaintiff is deemed unable to consent to

 the sexual violence perpetrated against him by an employee and/or agent while under the care of

 Defendants DFCC and SAMARITAN at a residential facility licensed and/or certified by the

 office of alcoholism and substance abuse services.

           59.   Defendants DFCC and SAMARITAN, owed a special duty of care to Plaintiff and

 similarly situated residents and patients to reasonably ensure that they are in a safe residential

 and recovery environment free from foreseeable sexual misconduct perpetrated by staff,

 employees, agents, and other medical care providers at Defendants’ facilities.

           60.   Defendants DFCC and SAMARITAN, owed a duty of care to Plaintiff and

 similarly situated residents and patients to use reasonable care to supervise, monitor, inspect,

 investigate and manage the treatment facilities to ensure that Plaintiff and similarly situated

 persons were reasonably safe from foreseeable harms of sexual misconduct perpetrated at the

 facilities.

           61.   Defendants DFCC and SAMARITAN, failed in their duty to timely and properly

 supervise Defendant Calderon.

           62.   Defendants DFCC and SAMARITAN, unreasonably ignored events preceding the

 sexual misconduct which indicated a risk of harm to plaintiff, triggering the need for protective

 action.




                                                  10
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 11 of 16 PageID #: 11




        63.     Defendants DFCC and SAMARITAN, observed or readily could have observed

 the sexual misconduct committed in the presence of its staff, agents, and/or employees.

        64.     Defendants DFCC and SAMARITAN, failed to enact and/or enforce policies

 concerning the presence of chaperones or other witness where it was reasonably foreseeable that

 the failure to have a chaperone present would lead to criminal sexual offenses.

        65.     As a direct and proximate result of Defendants DFCC and SAMARITAN, its

 agents and/or employees’ negligent hiring, negligent supervision, negligent retention, and

 negligent training, Plaintiff sustained in the past and will sustain in the future pain and suffering.

        66.     Plaintiff sustained said injuries by reason of carelessness, recklessness, breach of

 duties, and negligence of Defendants DFCC and SAMARITAN, its and/or employees, all

 without any negligence on the part of Plaintiff.

 AS AND FOR THE FOURTH CAUSE OF ACTION AS AGAINST DEFENDANTS DFCC
    AND SAMARITAN FOR VIOLATION OF N.Y. MENTAL HYG. LAW § 32.25 AS
                     EVIDENCE OF NEGLEGIENCE

        67.     Plaintiff re-alleges and incorporates by reference each and every allegation

 contained in the proceeding and subsequent paragraphs as though fully set forth herein.

        68.     At all times material, pursuant N.Y. Mental Hyg. Law § 32.25, Defendants DFCC

 and SAMARITAN owed Plaintiff a duty to safely care for and supervise Plaintiff.

        69.     N.Y. Mental Hyg. Law § 32.25 imposes a duty on Defendants DFCC and

 SAMARITAN as follows:

                “(a) No individual who is or appears to be suffering from chemical abuse or
                dependence shall be detained, deprived of his or her liberty, or otherwise confined
                without lawful authority, or be inadequately, unskillfully, cruelly, or unsafely
                cared for or supervised by any person.”

        70.     Plaintiff is a member of the vulnerable class of persons that N.Y. Mental Hyg.

 Law § 32.25 was intending to protect.



                                                    11
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 12 of 16 PageID #: 12




         71.    At all times material, Defendants CC and SAMARITAN fell below the standard

 of care and failed in their statutory duties owed to plaintiff to ensure that Plaintiff was being

 adequately and safely supervised and cared for during his treatment and care at Defendants’

 facilities.

         72.    At all times material, Defendants CC and SAMARITAN violated N.Y. Mental

 Hyg. Law § 32.25

         73.    As a direct and proximate result of Defendants DFCC and SAMARITAN, its

 agents and/or employees’ negligence and violations of N.Y. Mental Hyg. Law § 32.25, Plaintiff

 sustained in the past and will sustain in the future pain and suffering.

         74.    Plaintiff sustained said injuries by reason of carelessness, recklessness, breach of

 duties, violations, and negligence of Defendants DFCC and SAMARITAN, its and/or

 employees, all without any negligence on the part of Plaintiff.

        AS AND FOR THE FIFTH CAUSE OF ACTION AS AGAINST DEFENDANT
                    SAMARITAN FOR BREACH OF CONTRACT

         75.    Plaintiff re-alleges and incorporates by reference each and every allegation

 contained in the proceeding and subsequent paragraphs as though fully set forth herein.

         76.    Defendant SAMARITAN entered into an implied and explicit contract with

 Plaintiff to provide a safe and accessible environment for Plaintiff and fellow veterans to safely

 receive treatment and services for overcoming chemical dependency.

         77.    Specifically, Defendant SAMARITAN expressly promised on their website and

 informational materials to provide treatment services to Plaintiff, a veteran, that are “grounded in

 principles of trauma-informed care” with a treatment philosophy that “emphasizes safety,

 respect, empowerment, personal integrity, and the healing power of relationships within a

 community of veterans in recovery.”



                                                   12
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 13 of 16 PageID #: 13




        78.     Specifically, Defendant SAMARITAN expressly promised to provide

 PLAINTIFF and other veterans struggling with addiction, “evidence-based residential and

 outpatient treatment, detoxification, mental health services, and on-site medical care for men and

 women struggling with substance use, and guides them to the road to recovery.”

        79.     Defendant SAMARITAN’s promises imposed duties, obligations, and

 responsibility on Defendants and its employees and agents to provide the aforementioned

 protections, services, free from sexual abuse and assault.

        80.     Defendant SAMARITAN’s promises created a contract between Plaintiff and

 Defendant.

        81.     Defendant SAMARITAN breached its promises to Plaintiff and breached its

 contractual duties to provide him with a safe and accessible recovery and treatment environment.

        82.     The nature of the contract entered between Plaintiff and Defendant SAMARITAN

 were such that physical and emotional injuries were foreseeable as a result of Defendant’s breach

 of contract.

        83.     As a direct and proximate result of the Defendant SAMARITAN’s express and

 implied breach of contract, Plaintiff sustained in the past and will sustain in the future pain and

 suffering.

   AS AND FOR THE SIXTH CAUSE OF ACTION AS AGAINST DEFENDANT DFCC
                       FOR BREACH OF CONTRACT

        84.     Plaintiff re-alleges and incorporates by reference each and every allegation

 contained in the proceeding and subsequent paragraphs as though fully set forth herein.

        85.     Defendant DFCC entered into an implied and explicit contract with Plaintiff to

 provide a safe and accessible environment for Plaintiff and fellow veterans to safely receive

 treatment and services.



                                                  13
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 14 of 16 PageID #: 14




        86.     Defendant DFCC expressly held itself out as a health care provider to Plaintiff

 and other veterans, providing “safe quality primary and specialty services.”

        87.     Defendant DFCC’s promises imposed duties, obligations, and responsibility on

 Defendants and its employees and agents to provide the aforementioned protections, services,

 free from foreseeable sexual abuse and assault.

        88.     Defendant DFCC’s promises created a contract between Plaintiff and Defendant.

        89.     Defendant DFCC breached its promises to Plaintiff and breached its contractual

 duties to provide him with a safe and suitable recovery environment.

        90.     The nature of the contract entered between Plaintiff and Defendant DFCC were

 such that physical and emotional injuries were foreseeable as a result of Defendant’s breach of

 contract.

        91.     As a direct and proximate result of the Defendant DFCC’s express and implied

 breach of contract, Plaintiff sustained in the past and will sustain in the future pain and suffering.

    AS AND FOR THE SEVENTH CAUSE OF ACTION AS AGAINST DEFENDANT
   EDWIN CALDERON FOR CRIMINAL SEXUAL OFFENSES, CRIMINAL SEXUAL
             ACTS, FORCIBLE TOUCHING AND SEXUAL ABUSE

        92.     Plaintiff re-alleges and incorporates by reference each and every allegation

 contained in the proceeding and subsequent paragraphs as though fully set forth herein.

        93.     Defendant CALDERON committed sexual offenses, criminal sexual acts, forcible

 touching, and criminal sexual abuse against Plaintiff as defined by the New York Penal Law §

 130 without Plaintiff’s consent.

        94.     At all times material, pursuant to New York Penal Law § 130.05, Plaintiff did not

 consent and was incapable of consent to Defendant CALDERON’s sexual misconduct because




                                                   14
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 15 of 16 PageID #: 15




 Plaintiff was a resident of a residential facility licensed and certified by the office of alcoholism

 and substance abuse services.

           95.    As a direct and proximate result of the Defendant CALDERON perpetrating

 sexual offenses against Plaintiff, Plaintiff sustained in the past and will sustain in the future pain

 and suffering.

            AS AND FOR THE EIGHTH CAUSE OF ACTION AS AGAINST DEFENDANT
                     EDWIN CALDERSON FOR ASSAULT AND BATTERY

           96.    Plaintiff re-alleges and incorporates by reference each and every allegation

 contained in the proceeding and subsequent paragraphs as though fully set forth herein.

           97.    Defendant CALDERON physically assaulted Plaintiff, and had the apparent

 ability to cause the harm which created a reasonable apprehension of bodily harm and offensive

 contact with Plaintiff.

           98.    Defendant CALDERON’s misconduct was intentional wrongful, and/or offense

 physical contact without Plaintiff’s consent.

           99.    Defendant CALDERON committed civil battery against Plaintiff.

           100.   Defendant CALDERON intentionally used force against plaintiff in a harmful and

 offensive manner and without the consent of Plaintiff.

           101.   As a direct and proximate result of the Defendant CALDERON’s misconduct,

 Plaintiff sustained in the past and will sustain in the future pain and suffering.

           WHEREFORE, Plaintiff demands judgment against Defendants, for general,

 compensatory, special and punitive damages, in a sum which exceeds the jurisdictional limits of

 all lower Courts which might otherwise have jurisdiction; together with the costs and

 disbursements of this action and for such other and further relief as this Court deems just and

 proper.



                                                   15
Case 1:20-cv-06132-LDH-RML Document 1 Filed 12/17/20 Page 16 of 16 PageID #: 16




 Certification and Closing

 Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

 knowledge, information, and belief that this complaint: (1) is not being presented for an improper

 purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

 (2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

 reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

 identified, will likely have evidentiary support after a reasonable opportunity for further

 investigation or discovery; and (4) the complaint otherwise complies with the requirements of

 Rule 11.



        Dated: December 17, 2020
        New York, New York
                                                       Respectfully Submitted,



                                                       _______/s/_________________
                                                       Christopher H. Fitzgerald, Esq.
                                                       cfitzgerald@chflegal.com (CF7339)
                                                       The Woolworth Building
                                                       233 Broadway, Suite 2348
                                                       New York, NY 10279
                                                       (212) 226-2275


                                                       __________/s/______________
                                                       Kathleen R. Thomas, Esq.
                                                       kat@tlcpc.law
                                                       Thomas Labarbera Counselors at Law, P.C.
                                                       11 Broadway, Suite 615
                                                       New York, NY 10004
                                                       Ph: (917) 209-6446




                                                  16
